     Case 3:19-cv-00378-GPC-DEB Document 99 Filed 08/11/21 PageID.863 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    FRANKIE GREER,                                     Case No.: 19-cv-378-GPC (DEB)
12                                      Plaintiff,
                                                         ORDER RESETTING MANDATORY
13    v.                                                 SETTLEMENT CONFERENCE
14    COUNTY OF SAN DIEGO, et al.,
15                                  Defendants.
16
17          After conferring with counsel and with good cause appearing, the Mandatory
18   Settlement Conference (“MSC”) on October 18, 2021, at 1:30 p.m. is rescheduled for
19   October 25, 2021 at 1:30 p.m. The parties must lodge confidential settlement briefs
20   directly to chambers by October 18, 2021. All parties are ordered to read and to fully
21   comply with the Court’s Chamber Rules, which set forth the Court’s requirements for
22   confidential settlement briefs, and for attendance and participation in the MSC.
23         Although the Court typically requires personal attendance of all participants, due to
24   the COVID-19 public emergency, the Court will use its Zoom video conferencing account
25   to hold the MSC. If circumstances relating to the COVID-19 public emergency improve
26   prior to the scheduled date, the Court will notify the parties that it will conduct the
27   conference in person.
28

                                                     1
                                                                               19-cv-378-GPC (DEB)
     Case 3:19-cv-00378-GPC-DEB Document 99 Filed 08/11/21 PageID.864 Page 2 of 4



 1         If you are unfamiliar with Zoom: Zoom is available on computers through a
 2   download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
 3   the installation of a free app.1 Joining a Zoom conference does not require creating a Zoom
 4   account, but it does require downloading the .exe file (if using a computer) or the app (if
 5   using a mobile device). Participants are encouraged to create an account, install Zoom and
 6   familiarize themselves with Zoom in advance of the MSC.2 There is a cost-free option for
 7   creating a Zoom account.
 8         Prior to the start of the MSC, the Court will email each participant an invitation to
 9   join a Zoom video conference. Participants must join the video conference by following
10   the ZoomGov Meeting hyperlink in the invitation. Participants who do not have Zoom
11   already installed on their device when they click on the ZoomGov Meeting hyperlink will
12   be prompted to download and install Zoom before proceeding. Zoom may then prompt
13   participants to enter the password included in the invitation. All participants will be placed
14   in a waiting room until the MSC begins.
15         Each participant should plan to join the Zoom video conference at least five minutes
16   before the start of the MSC to ensure that the conference begins on time. The Zoom e-
17   mail invitation may indicate an earlier start time, but the MSC will begin at the time
18   scheduled by the Court.
19         Zoom’s functionalities will allow the Court to conduct the MSC as it ordinarily
20   would conduct an in-person one. The Court will divide participants into separate,
21   confidential sessions, which Zoom calls Breakout Rooms.3 In a Breakout Room, the Court
22
23
     1
           Participants are encouraged to use laptops or desktop computers for the video
24   conference, if possible, as mobile devices often offer inferior performance.
25
     2
            For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
26   us/categories/200101697-Getting-Started
27
     3
         For more information on what to expect when participating in a Zoom Breakout
28   Room, visit: https://support.zoom.us/hc/en-us/articles/115005769646
                                                   2
                                                                                 19-cv-378-GPC (DEB)
     Case 3:19-cv-00378-GPC-DEB Document 99 Filed 08/11/21 PageID.865 Page 3 of 4



 1   will be able to communicate with participants from a single party in confidence. Breakout
 2   Rooms will also allow parties and counsel to communicate confidentially outside the
 3   presence of the Court.
 4         No later than October 18, 2021 counsel for each party must send an e-mail to the
 5   Court at efile_butcher@casd.uscourts.gov containing the following:
 6         a.      The name and title of each participant, including all parties and party
 7                 representatives with full settlement authority, claims adjusters for insured
 8                 defendants, and the primary attorney(s) responsible for the litigation;
 9         b.      An e-mail address for each participant to receive the Zoom video conference
10                 invitation; and
11         c.      A telephone number where each participant may be reached so that if
12                 technical difficulties arise, the Court will be in a position to proceed
13                 telephonically instead of by video conference. (If counsel prefers to have all
14                 participants of their party on a single conference call, counsel may provide a
15                 conference number and appropriate call-in information, including an access
16                 code, where all counsel and parties or party representatives for that side may
17                 be reached as an alternative to providing individual telephone numbers for
18                 each participant.)
19         Counsel are responsible for ensuring their clients are able to participate in the MSC.
20   All participants must display the same level of professionalism during the MSC and be
21   prepared to devote their full attention to the MSC as if they were attending in person (e.g.,
22   not be driving while speaking to the Court, or otherwise distracted). Because Zoom may
23   quickly deplete the battery of a participant’s device, each participant should ensure that
24   their device is plugged in or that a charging cable is readily available during the video
25   conference.
26   //
27   //
28   //

                                                   3
                                                                                 19-cv-378-GPC (DEB)
     Case 3:19-cv-00378-GPC-DEB Document 99 Filed 08/11/21 PageID.866 Page 4 of 4



 1         Questions regarding this case or the mandatory guidelines set forth herein may be
 2   directed to the Magistrate Judge’s law clerks at (619) 446-3704.
 3         IT IS SO ORDERED.
 4   Dated: August 11, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                           19-cv-378-GPC (DEB)
